Citation Nr: 0016335	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
excision of a mass of the left foot.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin condition of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


REMAND

The veteran served on active duty from May 1971 to May 1973.

In his September 1999 substantive appeal, the veteran 
indicated his desire for a personal hearing before a member 
of the Board of Veterans' Appeals (Board).  In a May 2000 
letter, the Board notified the veteran that he had been 
scheduled for a July 2000 personal hearing before a member of 
the Board in Washington, DC.  The veteran subsequently 
notified the Board of his desire to cancel the July 2000 
hearing.  He also indicated that he would like to have a 
personal hearing before a traveling member of the Board in 
St. Louis, Missouri.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the Regional 
Office (RO) for the following development:  

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board at the St. Louis, Missouri, RO.  
Notification of the scheduled hearing 
should be mailed to the veteran and a 
copy of the notice placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



